Case 3:16-CV-30183-I\/|GI\/| Document 90 Filed 10/23/18 Page 1 of 1

 

 

 

 

 

_A£LLS.?_{K¢:‘§ v TJSF\ExhjbiLnnsi_WjLans_Lis.r
UNITED STATES DISTRICT COURT
DISTRICT OF Massachusetts
Ge°'ge A' Gumer EXHIBIT AND WITNESS LIST
V.

 

 

 

 

 

 

 

 

 

 

PRESIDING JUDGE PLA|N'I`IFF’S ATTOR_NEY DEFENDANT‘S ATTORNEY
Mastroianni Peter S|epchuk K.Coyv|el K.Sheehan, J. Saint Laurent
TRIAL DA'I`E (S) COURT REPORTER COURTROOM DEPUTY
10/29/18-10!31/18
PI.F. DEF. DATE _
NO‘ NO_ OFFERED MARI<E.D ADMlTrED DESCRlPTION oF Exmm'rs* AND WxTNEssr;s
A Certif`led Copy of Docket No. 1023€R004062. dated 612/10
B Arrest Repod and Police Narrative. dated 9/15/15
C Property Sheet. dated 911 5/15
D Properiy Recel'pi, dated 9115/15
E (Certiiied) Weather Reports for Springhe|dl MA from 9/14/15-9/15:'15
F Certilied Copy of Dockel Nu. 15230R006546, dated 9.'15/15 (page 2 excluded)

 

 

l Booking photos (joint exhibit)

 

 

Ofncer Anthony Cicero

 

Ocher John Lopez

 

Ofncer Scotl Ste|zer

 

Sergeanl Phi|ip l'\thrid@l

 

Keeper of Records for the Hampden County Correction Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* lnc|udc a notation as 10 ll\e localiun nl`any exhibit not held \vi!l\ the case file or not available because ofsizc.

Page l of 1 Pages

